Lanzinger, J.,
concurring in syllabus and judgment only.
{¶ 98} In my view, this case boils down simply to the fact that the Madeira city residents failed to carry their burden to show that their properties should be transferred from the Cincinnati to the Madeira school district. The State Board of Education properly denied the transfer because of the lack of sufficient evidence, and the trial court properly affirmed that order. I join in the judgment solely because the court of appeals substituted its judgment for that of the trial court on issues of fact. I also concur in the syllabus because R.C. 3311.06 does not prevent the residents from pursuing a transfer of property under R.C. 3311.24.